Title: To James Madison from Paul Hamilton, 3 August 1810
From: Hamilton, Paul
To: Madison, James


Dear SirNavy Departt. August 3d. 1810
I have been favored with your letter of the 26th. ult., and conformably to your desire have forwarded to Mr. Smith, for the purpose mentioned, copies of the papers stating the aggression on the Vixen. I subjoin an extract of a letter I have received from Mr. Gaillard, a Senator in Congress for South Carolina, relative to the illicit introduction of Slaves; and believing that I could correctly estimate what would be your determination on the subject, I have ventured to issue orders to our Vessels stationed at Charleston, Savannah and St. Mary’s, founded on and in conformity to the Act of Congress of the 2d. March 1807. prohibiting the introduction of Slaves. I have, moreover, dispatched the brig Syren to New Orleans where great infractions of this law are practiced, and have directed Capt Tarbell her commander to observe such instructions, respecting this business, as he may receive from the Governor of that Territory. I have also written to the Governor apprizing him of the Orders and instructions given to Capt Tarbell.
The existence of a disposition in so many parts of our Union, as we have for some time past witnessed, to violate every law which clashes with individual interest cannot but give pain to every mind anxious for the welfare of our Country, and it furnishes cause for fearful presages, that, at no distant period, all respect for our excellent institutions may be effaced from the minds of the Community, and a foundation laid for some awful change.
I thank you heartily, my good Sir, for your hospitable and obliging invitation, and assure you that very few occurrences could afford me so much pleasure as that of spending some time with you at your Seat. I am endeavouring to get my business into such a state as to enable me to take some recreation, and if I succeed, I will certainly have the happiness of visiting you.
Be pleased to accept for you and Mrs. Madison the united best wishes of my family and self; and be assured that I am with sincere respect and affectionate attachment yrs.
Paul Hamilton
Extract from Mr. Gaillards letter.
“Knowing that the President has the power of employing our armed vessels to prevent the introduction of Slaves into the United States, and having received the most authentic information that they are bringing them into the Country, I feel it to be my duty to apprize you of it, and through you, the President.”
